DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Restriction of Invention in the reply filed on February 8, 2021 is acknowledged.  The traversal is on the ground(s) that the two groups of claims are not related as subcombinations, but combination-subcombination and restriction on combination-subcombination is incorrect. This is not found persuasive because Applicant’s attorney made a strawman argument, build it up and knock it down with poorly supported argument with no evidence.  First, the Examiner never made the restriction combination-subcombination, this is nothing but a figment of attorney imagination and is a falsehood.  Second, the attorney just conclude that the inventions are not subcombinations usable together.  This conclusion is not supported by a single argument or any evidence why the Groups are not subcombinations usable together.  Third, the Groups are subcombinations usable together as evidence Applicants own specification, note figure 2 and supporting description in the specification of the wireless device and figure 11 and supporting description in the specification of the network accessible service entity.  The wireless device circuitry configured to” these functions claimed.  The claims clearly state that the method steps are done “at a wireless device” not the network accessible service entity.  Also the network accessible service entity also have different “circuitry configured to” than the wireless device.  No circuit or functions are common between the Groups. Fifth, the references and the prior art stated below is evidence that the Groups are subcombinations usable together.  Sixth, just stating “claims of the two different groups all relate to coverage availability estimates” is not evidence that Groups are not subcombinations usable together.  They are also related since both Groups are wireless communications devices or telecommunication devices or electronic devices or devices or things.  As evidence by the references below and the prior art, there are many distinct devices which all relate to coverage availability estimates.  Seventh, Applicant’s did not state clearly on the record that the Groups are obvious versions to each other.

The requirement is still deemed proper and is therefore made FINAL.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 8, 2021.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because the boxes in figures 1 and 6 are not descriptive labeled as other figures, and hence the drawings are not consistent.  Also being descriptive labeled also give a person better understanding of the overall invention. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The use of the terms BLUETOOTH, SYNOPSYS, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 23 are confusing since they contradict the parent claims.  Claims 1 and 15 clearly state the mobile device determines coverage availably estimates of the one or more mobile non-terrestrial node.  Why the mobile device requesting for coverage availably estimates of the one or more mobile non-terrestrial nodes since the mobile device already determined it?  Is it same coverage availably estimates or a different coverage availably estimates?  Is “the coverage availably estimates” is being referred to is the one which was determined by the mobile device or network accessible entity?  Because this claim is so confusing and not understood, not comparison to art can be made.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10, 15-18, 20, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 6,157,896 (Castles, et al).
Regarding claim 15, Castles, et al discloses over a decade known  method which encompasses determining, at a wireless device (figures 2, 3, 4, #30) an availability of a connection to a mobile non- terrestrial access node (figure 1, #12, 14, 16) of a wireless communication system (figure 1, column 5, line 48 to column 6, line 15) and determining, at the wireless device (#30), coverage availability estimates associated with geographical “if” language, the condition would also not occur and the step or function claimed would never be realized, hence the claim does not require to perform the step or function. See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011, 2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  “If” conditions are not limitations against which prior art must be found because the step or function only occurs “if” the answer is positive.  A conditional limitation is a claim feature that depends on a certain condition being present. For example, when or if condition X is present, feature Y is implemented or has effect. Without condition X, feature Y may be dormant or have no effect. It was not necessary for the Examiner to show that both paths of a conditional limitation were anticipated or obvious over prior art. Ex Parte Schulhauser, Appeal No. 2013-007847 (PTAB April 28, 2016).  Conditional limitations that are not recited as structure that is capable of or configured to perform the conditional function may render the conditional limitation as “optional” and not truly “conditional.” The M.P.E.P. provides, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” See M.P.E.P § 2111.04; see also M.P.E.P §§ 2103(C) and 2173.05(h). Furthermore, all alternative conditional limitations in system claims that are not limited to a particular structure may also be given no patentable weight if every alternate limitation is interpreted as “optional.” See MPHJ, 847 F.3d at 1379.  Under the broadest scenario, the steps or functions dependent on the “if” condition would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).

    PNG
    media_image1.png
    674
    537
    media_image1.png
    Greyscale



“if” language, the condition would also not occur and the step or function claimed would never be realized, hence the claim does not require to perform the step or function. See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011, 2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  “If” conditions are not limitations against which prior art must be found because the step or function only occurs “if” the answer is positive.  A conditional limitation is a claim feature that depends on a certain condition being present. For example, when or if condition X is present, feature Y is implemented or has effect. Without condition X, feature Y may be dormant or have no effect. It was not necessary for the Examiner to show that both paths of a conditional limitation were anticipated or obvious over prior art. Ex Parte Schulhauser, Appeal No. 2013-007847 (PTAB April 28, 2016).  Conditional limitations that are not recited as structure that is capable of or configured to perform the conditional function may render the conditional limitation as “optional” and not truly “conditional.” The M.P.E.P. provides, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” See M.P.E.P § 2111.04; see also M.P.E.P §§ 2103(C) and 2173.05(h). Furthermore, all alternative conditional limitations in system claims that are not limited to a particular structure may also be given no patentable weight if every alternate limitation is interpreted as “optional.” See MPHJ, 847 F.3d at 1379.  Under the broadest scenario, the steps or functions dependent on the “if” condition would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).

    PNG
    media_image2.png
    741
    523
    media_image2.png
    Greyscale


Regarding claim 18, note column 8, line 63 to column 9, line 43.

    PNG
    media_image3.png
    695
    579
    media_image3.png
    Greyscale

Regarding claim 20, the likelihood of coverage is shown in figure 8, column 9, line 54 to column 10, line 24.


    PNG
    media_image4.png
    449
    425
    media_image4.png
    Greyscale

Regarding claim 24, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use or not the use of a particular structure.  Ex parte Pfeiffer, 1962 C.D. 408 (1961).





    PNG
    media_image5.png
    324
    398
    media_image5.png
    Greyscale

Regarding claim 1, Castles, et al divulges a wireless device comprising circuity does the claimed method functions (#40-46, 56, 58, 60, column 6, line 16 to column 8, line 9).  Also Castles, et al discloses circuitry (#40-46, 56, 58, 60) configured to determine, at the wireless device (#30), if the determined coverage availability estimates indicate a periodic coverage of the mobile non-terrestrial access node (#12, 14, 16, 18), a power save mode or one or more connection attempts to the mobile non-terrestrial access node, on the basis of a time period according to a periodicity of the determined coverage availability estimates (claims 16, 17, 21, etc., figures 9, 11, column 5, lines 16-33, column 5, line 60 to column 6, lines, column 7, lines 18-48, column 8m lines 50-54, etc.).


    PNG
    media_image6.png
    330
    518
    media_image6.png
    Greyscale

Regarding claim 2, note #40-46, 56, 58, 60, column 6, line 16 to column 8, line 9, figures 9 and 11, column 10, line 25 to column 11, line 15, column 11, line 40 to column 12, line 25, etc.

    PNG
    media_image7.png
    311
    454
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    505
    743
    media_image8.png
    Greyscale

Regarding claim 4, note #40-46, 56, 58, 60, column 6, line 16 to column 8, line 9, column 8, line 63 to column 9, line 43 and claim 31.

    PNG
    media_image9.png
    752
    503
    media_image9.png
    Greyscale

Regarding claims 6 and 20, the likelihood of coverage is shown in figure 8, column 9, line 54 to column 10, line 24.

    PNG
    media_image10.png
    715
    503
    media_image10.png
    Greyscale


Castles, et al discloses circuitry (#40-46, 56, 58, 60, column 6, line 16 to column 8, line 9) configured to receive, at the wireless device (#30), ephemeris data for the mobile non-terrestrial access node (#12, 14, 16) and circuitry (#40-46, 56, 58, 60, column 6, line 16 to column 8, line 9) configured to determine, at the wireless device (#30), a geographical location of the mobile non-terrestrial access node (#12, 16) on the basis of the received ephemeris data and circuitry (#40-46, 56, 58, 60, column 6, line 16 to column 8, line 9) configured to store the determined coverage availability estimates in association with at least part of the received ephemeris data and the determined geographical location of the mobile non-terrestrial access node (#12, 16, note figures 4 and 9, Abstract, Summary of Invention, etc.).
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.


Claim(s) 1, 5, 10, 15-17, 19, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 5,812,932 (Wiedeman, et al).
Regarding claim 15, Wiedeman, et al discloses over a decade known  method which encompasses determining, at a wireless device (figures 6 and 7, #13) an availability of a connection to a mobile non- terrestrial access node (figure 1, #12) of a wireless communication system (figure 1, Summary of Invention, column 2, line 33 to column 3, line 30) and determining, at the wireless device (#13), coverage availability estimates associated with geographical locations (#12a) of the mobile non-terrestrial access node (#12, column 3, line 60 to column 4, line 30).  Under the broadest reasonable interpretation standard, the conditional “if” language, the condition would also not occur and the step or function claimed would never be realized, hence the claim does not require to perform the step or function. See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011, 2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  “If” conditions are not limitations against which prior art must be found because the step or function only occurs “if” the answer is positive.  A conditional limitation is a claim feature that depends on a certain condition being present. For example, when or if condition X is present, feature Y is 

    PNG
    media_image11.png
    538
    793
    media_image11.png
    Greyscale

Regarding claims 16 and 17 under the broadest reasonable interpretation standard, the conditional “if” language, the condition would also not occur and the step or function claimed would never be realized, hence the claim does not require to perform the step or function. See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011, 2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  “If” conditions are not limitations against which prior art must be found because the step or function only occurs “if” the answer is positive.  A conditional limitation is a claim feature 


    PNG
    media_image12.png
    730
    563
    media_image12.png
    Greyscale




    PNG
    media_image13.png
    644
    534
    media_image13.png
    Greyscale




Wiedeman, et al reveals a wireless device (#13) comprising circuity (figures 6 and 7, #13a-k) does the claimed method functions.  Also Wiedeman, et al discloses circuitry (#13a-k) configured to determine, at the wireless device (#13), if the determined coverage availability estimates indicate a periodic coverage of the mobile non-terrestrial access node (#12), a power save mode or one or more connection attempts to the mobile non-terrestrial access node, on the basis of a time period according to a periodicity of the determined coverage availability estimates (Abstract, figure 2a, column 4, line 33 to column 5, line 51.

    PNG
    media_image14.png
    634
    538
    media_image14.png
    Greyscale


Wiedeman, et al reveals a wireless device (#13) comprising circuity (figures 6 and 7, #13a-k) does the claimed method functions.  Also Wiedeman, et al discloses circuitry (#13a-k) configured to determine, at the wireless device, if the wireless device (#13) is within the coverage area (#12a), a coverage availability estimate to indicate an availability of a coverage of the mobile non-terrestrial access node (#12, column 7, lines 50-55) and circuitry (#13a-k) configured to determine, at the wireless device (#13), if the wireless device (#13) is not within the coverage area (#12a), a coverage availability estimate to indicate an unavailability of a coverage of the mobile non-terrestrial access node (#12, figure 8, column 2, lines 45-63, column 6, lines 20-36, etc.).

    PNG
    media_image15.png
    549
    809
    media_image15.png
    Greyscale

Regarding claim 24, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use or not the use of a particular structure.  Ex parte Pfeiffer, 1962 C.D. 408 (1961).




Wiedeman, et al discloses circuitry (#13a-k) configured to receive, at the wireless device (#13), ephemeris data for the mobile non-terrestrial access node (#12) and circuitry (#13a-k) configured to determine, at the wireless device (#13), a geographical location of the mobile non-terrestrial access node (#12) on the basis of the received ephemeris data and circuitry (#13a-k)) configured to store the determined coverage availability estimates in association with at least part of the received ephemeris data and the determined geographical location (#12a) of the mobile non-terrestrial access node (#12, column 2, lines 47-63).
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 6,157,896 (Castles, et al) in view of United States Patent 5,812,932 (Wiedeman, et al).
Castles, et al disclose all subject matter, note the above paragraphs, except for circuitry configured to determine, at the wireless device, if the wireless device is within the coverage area, a coverage availability estimate to indicate an availability of a coverage of the mobile non-terrestrial access node; and circuitry configured to determine, at the wireless device, if the wireless device is not within the coverage area, a coverage availability estimate to indicate an unavailability of a coverage of the mobile non-terrestrial access node.
Wiedeman, et al teaches the old and well known use of circuitry (#13a-k) configured to determine, at the wireless device, if the wireless device (#13) is within the coverage area (#12a), a coverage availability estimate to indicate an availability of a coverage of the mobile non-terrestrial access node (#12, column 7, lines 50-55) and circuitry (#13a-k) configured to determine, at the wireless device (#13), if the wireless device (#13) is not within the coverage area (#12a), a coverage availability estimate to indicate an unavailability of a coverage of the mobile non-terrestrial access node (#12, figure 8, column 2, lines 45-63, column 6, lines 20-36, etc.) for the purpose of choosing one or more best satellites available.  Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the present application to incorporate the use of use of circuitry configured to determine, at the wireless device, if the wireless device is within the coverage area, a coverage availability estimate to indicate an availability of a coverage of the mobile non-terrestrial access node and circuitry configured to determine, at the wireless device, if the wireless device is not within the coverage area, a coverage availability estimate to indicate an unavailability of a coverage of the mobile non-terrestrial access node for the purpose of choosing one or more best satellites available, as taught by Wiedeman, et al, in the Castles, et al in order for the wireless device to identify its immediate environment.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claims 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 6,157,896 (Castles, et al) in view of United States Patent Application Publication 2009/0245118 (McCormick).
Castles, et al disclose all subject matter, note the above paragraphs, except for the coverage availability estimates are at least partially determined at the wireless device on the basis of one or more measurements of at least one of signal strength or a signal quality of the mobile non-terrestrial access node.  





    PNG
    media_image16.png
    675
    573
    media_image16.png
    Greyscale



McCormick teaches the old and well known use of the coverage are at least partially determined at the wireless device on the basis of one or more measurements of at least one of signal strength or a signal quality of the access node for the purpose of a signal quality map be used to provide at least a signal quality map, a coverage area map, an availability map, directions for optimized signal quality or availability, based on the signal quality information, note Abstract, figure 1, 2, paragraphs 9, 16, 24, 33, 34, 47, etc.
.  Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the present application to incorporate the use of use of the coverage availability are at least partially determined at the wireless device on the basis of one or more measurements of at least one of signal strength or a signal quality of the access node for the purpose of a signal quality map be used to provide at least a signal quality map, a coverage area map, an availability map, directions for optimized signal quality or availability, based on the signal quality information, as taught by McCormick, in the wireless device and method of Castles, et al in order to improve overall service in the event of signal loss or signal degradation.

.

Claims 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 5,812,932 (Wiedeman, et al) in view of United States Patent Application Publication 2009/0245118 (McCormick).
Wiedeman, et al disclose all subject matter, note the above paragraphs, except for the coverage availability estimates are at least partially determined at the wireless device on the basis of one or more measurements of at least one of signal strength or a signal quality of the mobile non-terrestrial access node.  


4


McCormick teaches the old and well known use of the coverage availability are at least partially determined at the wireless device on the basis of one or more measurements of at least one of signal strength or a signal quality of the access node for the purpose of a signal quality map be used to provide at least a signal quality map, a coverage area map, an availability map, directions for optimized signal quality or availability, based on the signal quality information, note Abstract, figure 1, 2, paragraphs 9, 16, 24, 3, 34, 47, etc.
.  Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the present application to incorporate the use of use of the coverage availability are at least partially determined at the wireless device on the basis of one or more measurements of at least one of signal strength or a signal quality of the access node for the purpose of a signal quality map be used to provide at least a signal quality map, a coverage area map, an availability map, directions for optimized signal quality or availability, based on the signal quality information, as taught by McCormick, in the wireless device and method of Wiedeman, et al in order to improve overall service in the event of signal loss or signal degradation.

.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO2015122821A1 discloses to coverage monitoring and in particular it relates to determining radio coverage, e.g. for small cell deployment in a building. The disclosure relates to methods for coverage determination as well as to corresponding devices and computer programs. According to one aspect, the disclosure proposes a method, performed in a wireless device10, of determining radio coverage. The method comprises obtaining S1 at least one path along which radio condition measurements are to be performed and performing S2 radio condition measurements along the at least one path. The method further comprises determining S3 position estimates, wherein at least some of the position estimates correspond to the radio condition measurements. The method further comprises determining S4a radio coverage using the radio condition measurements and corresponding position estimates and/or reporting S4b the radio condition measurements and the corresponding position estimates to a radio network node for determination of radio coverage in the radio network node.



If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861.  The examiner can normally be reached on Monday, Wednesday, Friday, 12 noon-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D CUMMING/          Primary Examiner, Art Unit 2645